 

Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT

TO CREDIT AND GUARANTY AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of January 31, 2020 and is entered into by and among APLP HOLDINGS
LIMITED PARTNERSHIP, a limited partnership formed under the laws of the Province
of Ontario, Canada (the “Borrower”), by its general partner, ATLANTIC POWER GP
II INC., a corporation organized under the laws of the Province of British
Columbia, Canada (in such capacity, the “General Partner”), ATLANTIC POWER
CORPORATION, a corporation organized under the laws of the Province of British
Columbia, Canada (the “Sponsor”), GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman
Sachs”), as Administrative Agent (“Administrative Agent”), acting with the
consent of the Requisite Lenders and, for purposes of Section VIII hereof, the
GUARANTORS listed on the signature pages hereto, and is made with reference to
that certain CREDIT AND GUARANTY AGREEMENT dated as of April 13, 2016, as
amended by that certain First Amendment to Credit and Guaranty Agreement, dated
as of April 17, 2017, that certain Second Amendment to Credit and Guaranty
Agreement, dated as of October 18, 2017, that certain Third Amendment to Credit
and Guaranty Agreement, dated as of April 19, 2018 and that certain Fourth
Amendment to Credit and Guaranty Agreement, dated as of October 31, 2018 (and as
further amended through the date hereof, the “Credit Agreement”) by and among
the Borrower, by its General Partner, the Sponsor and the subsidiaries of the
Borrower named therein, as Guarantors, the Lenders and L/C Issuers party thereto
from time to time, the Administrative Agent and the Collateral
Agent.  Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement after giving effect to this
Amendment.

RECITALS

WHEREAS, the Credit Parties have requested that the Requisite Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein;

WHEREAS, subject to the conditions set forth herein, each Lender that has
delivered their counterpart signature of this Amendment to the Administrative
Agent in accordance with instructions given to the Lenders for delivery of such
signatures hereby agrees to such amendment relating to the Credit Agreement as
hereinafter set forth;

WHEREAS, each Term Loan Lender under the Credit Agreement immediately prior to
the Fifth Amendment Effective Date (collectively, the “Existing Term Loan
Lenders”) that executes and delivers a consent to this Amendment in the form of
the “Term Loan Lender Consent” attached hereto as Annex I (a “Term Loan Lender
Consent”) and selects Option A thereunder (the “Continuing Term Loan Lenders”)
hereby agrees to the terms and conditions of this Amendment;

WHEREAS, each Existing Term Loan Lender that executes and delivers a Term Loan
Lender Consent and selects Option B thereunder (the “Cash Roll Term Loan
Lenders” and, together with the Continuing Term Loan Lenders, the “Consenting
Term Loan Lenders”) hereby agrees to the terms and conditions of this Amendment
and agrees that it shall execute, or shall be deemed to have executed, a
counterpart of the Master Assignment and Assumption





 



 

Agreement substantially in the form attached hereto as Annex III (a “Master
Assignment”) and shall in accordance therewith sell all of its existing Term
Loans as specified in the applicable Master Assignment and commits to repurchase
a like amount of the repriced Term Loans via assignment post-closing, as further
set forth in this Amendment;

WHEREAS, each Existing Term Loan Lender that fails to execute and return a Term
Loan Lender Consent by 5:00 p.m. (New York City time), on January 28, 2020 (the
“Consent Deadline”) (each, a “Non-Consenting Term Loan Lender”) shall, in
accordance with Section 2.24 of the Credit Agreement, assign and delegate,
without recourse (in accordance with Section 10.6 of the Credit Agreement), all
of its interests, rights and obligations under the Credit Agreement and the
related Credit Documents in respect of its existing Term Loans to an assignee
that shall assume such obligations as specified in the applicable Master
Assignment and Assumption Agreement substantially in the form attached hereto as
Annex III (a “Master Assignment”), as further set forth in this Amendment;

WHEREAS, each Revolving Lender holding Revolving Loans immediately prior to the
Fifth Amendment Effective Date (the “Existing Revolving Loans”) or unused
Revolving Commitments immediately prior to the Fifth Amendment Effective Date
(the “Existing Revolving Commitments” and, such Revolving Lenders holding such
Existing Revolving Loans or Existing Revolving Commitments, the “Existing
Revolving Lenders” and, together with the Existing Term Loan Lenders, the
“Existing Lenders”) that executes and delivers a consent to this Amendment in
the form of the “Revolving Lender Consent” attached hereto as Annex II (a
“Revolving Lender Consent”, and the Revolving Lender Consents together with the
Term Loan Lender Consents, the “Lender Consents”) (collectively, the “Consenting
Revolving Lenders” and, together with the Consenting Term Loan Lenders, the
“Consenting Lenders”) will, by the fact of such execution and delivery, be
deemed to have consented to the terms of this Amendment;

WHEREAS, each Existing Revolving Lender that fails to execute and return a
Revolving Lender Consent by the Consent Deadline (each, a “Non-Consenting
Revolving Lender”) shall, in accordance with Section 2.24 of the Credit
Agreement, assign and delegate, without recourse (in accordance with Section
10.6 of the Credit Agreement), all of its interests, rights and obligations
under the Credit Agreement and the related Credit Documents in respect of its
Existing Revolving Loans and Existing Revolving Commitments to an assignee that
shall assume such obligations as specified in the applicable Master Assignment,
as further set forth in this Amendment; and

WHEREAS, each Credit Party party hereto (collectively, the “Reaffirming
Parties”, and each, a “Reaffirming Party”) expects to realize substantial direct
and indirect benefits as a result of this Amendment becoming effective and the
consummation of the transactions contemplated hereby and agrees to reaffirm its
obligations pursuant to the Credit Agreement, the Collateral Documents, and the
other Credit Documents to which it is a party.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:





2



 

SECTION I.     AMENDMENTS TO CREDIT AGREEMENT.

1.1       Amendments to Section 1: Definitions.

A.     Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to Adjusted
Eurodollar Rate for U.S. dollar-denominated syndicated credit facilities and (b)
the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
Adjusted Eurodollar Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of Adjusted Eurodollar Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
Adjusted Eurodollar Rate with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides with the
consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed) may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the





3



 

Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to Adjusted Eurodollar Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
Adjusted Eurodollar Rate permanently or indefinitely ceases to provide Adjusted
Eurodollar Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to Adjusted Eurodollar Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of Adjusted Eurodollar Rate announcing that such administrator has
ceased or will cease to provide Adjusted Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide Adjusted Eurodollar
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of Adjusted Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for Adjusted Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for Adjusted Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for Adjusted
Eurodollar Rate, which states that the administrator of Adjusted Eurodollar Rate
has ceased or will cease to provide Adjusted Eurodollar Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide Adjusted Eurodollar
Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of Adjusted Eurodollar Rate announcing that
Adjusted Eurodollar Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the





4



 

Administrative Agent or the Requisite Lenders, as applicable, with the consent
of the Borrower (not to be unreasonably withheld, conditioned or delayed) by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Requisite Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to Adjusted
Eurodollar Rate and solely to the extent that Adjusted Eurodollar Rate has not
been replaced with a Benchmark Replacement, the period (x) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced Adjusted Eurodollar Rate for all purposes hereunder in
accordance with the Section titled “Effect of Benchmark Transition Event” and
(y) ending at the time that a Benchmark Replacement has replaced Adjusted
Eurodollar Rate for all purposes hereunder pursuant to the Section titled
“Effect of Benchmark Transition Event.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (A) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (B) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (C) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

“Covered Party” as defined in Section 10.28.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Requisite Lenders to the Administrative Agent (with a copy to the Borrower)
that the Requisite Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section titled “Effect of Benchmark
Transition Event,” are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace Adjusted Eurodollar Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders, in each case, with the consent of the Borrower (not to be





5



 

unreasonably withheld, conditioned or delayed) to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and the Lenders or by
the Requisite Lenders of written notice of such election to the Administrative
Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fifth Amendment” means that certain Fifth Amendment to Credit and Guaranty
Agreement dated as of January 31, 2020 among the Borrower, by its General
Partner, the Administrative Agent, the Lenders and the Guarantors listed on the
signature pages thereto.

“Fifth Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section III of the Fifth Amendment.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” as defined in Section 10.28.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Supported QFC” as defined in Section 10.28.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“U.S. Special Resolution Regimes” as defined in Section 10.28.

B.     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions:

“Applicable Margin” means (a) prior to the Fifth Amendment Effective Date, (1)
with respect to Revolving Loans that are Eurodollar Rate Loans and Letter of
Credit Fees, 2.75% per annum and with respect to Revolving Loans that





6



 

are Base Rate Loans or Canadian Prime Rate Loans, 1.75% per annum and (2) with
respect to Term Loans that are Eurodollar Rate Loans, 2.75% per annum and with
respect to Term Loans that are Base Rate Loans, 1.75% per annum, and (b) from
and after the Fifth Amendment Effective Date, (x) if the Leverage Ratio
(measured on a Pro Forma Basis) as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.1(c) is
greater than 2.75:1.00, (1) with respect to Revolving Loans that are Eurodollar
Rate Loans and Letter of Credit Fees, 2.50% per annum and with respect to
Revolving Loans that are Base Rate Loans or Canadian Prime Rate Loans, 1.50% per
annum and (2) with respect to Term Loans that are Eurodollar Rate Loans, 2.50%
per annum and with respect to Term Loans that are Base Rate Loans, 1.50% per
annum and (y) if the Leverage Ratio (measured on a Pro Forma Basis) as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 5.1(c) is equal to or less than 2.75:1.00, (1) with respect
to Revolving Loans that are Eurodollar Rate Loans and Letter of Credit Fees,
2.25% per annum and with respect to Revolving Loans that are Base Rate Loans or
Canadian Prime Rate Loans, 1.25% per annum and (2) with respect to Term Loans
that are Eurodollar Rate Loans, 2.25% per annum and with respect to Term Loans
that are Base Rate Loans, 1.25% per annum. Any increase or decrease in the
Applicable Margin pursuant to clauses (b)(x) and (b)(y) above resulting from a
change in the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.1(c); provided that, if a Compliance Certificate is not delivered
within the time frame set forth in Section 5.1(c), the Applicable Margin set
forth in clause (b)(x) shall apply commencing with the first Business Day
immediately following such date and continuing until the first Business Day
immediately following the delivery of such Compliance Certificate.

“Term Loan Maturity Date” means, except to the extent extended pursuant to
Section 2.25, with respect to the Term Loans, the earlier of (a) the ninth
anniversary of the Effective Date, and (b) the date on which all Term Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise.

C.     Schedule 2.15(d) of the Credit Agreement (Target Debt Balance) is hereby
deleted in its entirety and replaced with Schedule 2.15(d) attached as Exhibit A
hereto.

1.2       Amendments to Section 2.14.

Section 2.14(c) of the Credit Agreement is hereby amended by replacing the
phrase “the date that is six (6) months after the Fourth Amendment Effective
Date (provided that the reduction in the interest rate as implemented by the
Fourth Amendment shall not be considered a Repricing Transaction)” therein with
the phrase “the date that is six (6) months after the Fifth Amendment Effective
Date (provided that the reduction in the interest rate as implemented by the
Fifth Amendment shall not be considered a Repricing Transaction)” in each of
such places it appears in such Section (such amendment, along with the
Amendments in Sections 1.1(A) and Sections 1.1(B) above, the “Repricing
Amendments”).





7



 

1.3       Amendments to Section 2.15(d).

Section 2.15(d) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

"(d) Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Quarter (commencing with the Fiscal
Quarter ending June 30, 2016, but in the case of such quarter, only with respect
to the period from the Funding Date through the end of the quarter), Borrower
shall, no later than thirty (30) days after the end of each Fiscal Quarter,
prepay the Loans and/or the Revolving Commitments shall be permanently reduced
as set forth in Section 2.16(b) in an aggregate amount equal to (x) on or prior
to the Fiscal Quarter ending December 31, 2022, the greater of (i) (A) 50% of
such Consolidated Excess Cash Flow minus (B) voluntary repayments of the Loans
made during such Fiscal Quarter with Internally Generated Cash (excluding
repayments of Revolving Loans or Swing Line Loans, except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments) and (ii) the amount necessary to cause the outstanding principal
amount of the Loans to equal the Target Debt Balance for such Fiscal Quarter;
provided, that for the avoidance of doubt, no Default or Event of Default shall
occur if Consolidated Excess Cash Flow is insufficient to cause the outstanding
principal amount of the Loans to equal the Target Debt Balance for any such
Fiscal Quarter so long as 100% of such Consolidated Excess Cash Flow shall have
been applied to prepay the Loans and/or to permanently reduce the Revolving
Commitments in accordance with this Section and (y) from and after the Fiscal
Quarter ending March 31, 2023, (A) 50% of such Consolidated Excess Cash Flow
minus (B) voluntary repayments of the Loans made during such Fiscal Quarter with
Internally Generated Cash (excluding repayments of Revolving Loans or Swing Line
Loans, except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments)."

1.4       New Section 2.29.

The Credit Agreement is hereby amended by adding the following provision as a
new Section 2.29:

“Section 2.29. Effect of Benchmark Transition Event.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Credit Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace Adjusted Eurodollar Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection





8



 

to such amendment from Lenders comprising the Requisite Lenders of each Class.
Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Requisite Lenders of each
Class have delivered to the Administrative Agent written notice that such
Requisite Lenders accept such amendment. No replacement of Adjusted Eurodollar
Rate with a Benchmark Replacement pursuant to this Section titled “Effect of
Benchmark Transition Event” will occur prior to the applicable Benchmark
Transition Start Date.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent with the
consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed) will have the right to make Benchmark Replacement Conforming Changes
from time to time and, notwithstanding anything to the contrary herein or in any
other Credit Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
titled “Effect of Benchmark Transition Event,” including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section titled
“Effect of Benchmark Transition Event.”

(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a borrowing of, conversion to or continuation of Eurodollar Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of Base Rate based
upon Adjusted Eurodollar Rate will not be used in any determination of Base
Rate.”

1.5       New Section 5.1(p).

The Credit Agreement is hereby amended by adding the following provision as a
new





9



 

Section 5.1(p):

“(p) Upon the request of any Lender, if Borrower qualifies as a “legal entity
customer” within the meaning of the Beneficial Ownership Regulation, deliver an
executed Beneficial Ownership Certification to Administrative Agent and the
Lenders. From and after the delivery of a Beneficial Ownership Certification
pursuant to this Section 5.1(p), as soon as practicable and in any event within
3 Business Days after any Authorized Officer of Borrower obtains knowledge of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
such certification, the Borrower shall give written notice to the Lenders and
the Administrative Agent of such occurrence."

1.6       New Section 10.28.

The Credit Agreement is hereby amended by adding the following provision as a
new Section 10.28:

“Section 10.28. Acknowledgment Regarding Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for any
Currency Agreement, Commodity Hedge Agreement, Hedge Agreements or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States). In the event a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Credit Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Credit Documents were governed by the laws of the





10



 

United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support."

SECTION II.     CONTINUATION OF EXISTING LOANS; NON-CONSENTING LENDERS; OTHER
TERMS AND AGREEMENTS.

2.1       Continuing Lenders.  Each Existing Term Loan Lender selecting Option A
on the Term Loan Lender Consent hereby consents and agrees to this
Amendment.  Each Existing Revolving Lender executing and delivering a Revolving
Lender Consent hereby consents and agrees to this Amendment.

2.2       Cash Roll Term Loan Lenders.  Each Existing Term Loan Lender hereto
selecting Option B on the Term Loan Lender Consent hereby consents and agrees
(subject to the effectiveness of the assignment referred to in the following
clause (ii)) to (i) this Amendment, (ii) sell the entire principal amount of its
existing Term Loans via an assignment on the Fifth Amendment Effective Date
pursuant to a Master Assignment and (iii) commit to repurchase a like amount of
the repriced Term Loans via an assignment after the Fifth Amendment Effective
Date.  By executing a Term Loan Lender Consent and selecting Option B, each Cash
Roll Term Loan Lender shall be deemed to have executed a counterpart to the
applicable Master Assignment to give effect, solely upon the consent and
acceptance by the Replacement Lender, to the assignment described in clause (ii)
of the immediately preceding sentence.

2.3       Non-Consenting Term Loan Lenders.  The Borrower hereby gives notice to
each Non-Consenting Term Loan Lender that, upon receipt of Lender Consents from
the Existing Lenders constituting the Requisite Lenders prior to the Fifth
Amendment Effective Date, if such Non-Consenting Term Loan Lender has not
executed and delivered a Term Loan Lender Consent on or prior to the Consent
Deadline, such Non-Consenting Term Loan Lender shall, pursuant to Section 2.24
of the Credit Agreement, execute within one (1) Business Day after the Fifth
Amendment Effective Date or be deemed to have executed a counterpart of the
applicable Master Assignment and shall in accordance therewith sell its Existing
Terms Loans as specified in the Master Assignment.  Pursuant to the Master
Assignment, each Non-Consenting Term Loan Lender shall sell and assign the
principal amount of its Existing Term Loans as set forth in Schedule I to the
Master Assignment, as such Schedule is completed by the Administrative Agent on
or prior to the Fifth Amendment Effective Date, to Goldman Sachs, as assignee
(in such capacity the “Replacement Lender”) under such Master Assignment, solely
upon the consent and acceptance by the Replacement Lender.  The Replacement
Lender shall be deemed to have consented to this Amendment with respect to such
purchased Term Loans at the time of such assignment.

2.4       Non-Consenting Revolving Lenders.  The Borrower hereby gives notice to
each Non-Consenting Revolving Lender that, upon receipt of Lender Consents from
the Existing Lenders constituting the Requisite Lenders prior to the Fifth
Amendment Effective Date, if such Non-Consenting Revolving Lender has not
executed and delivered a Revolving Lender Consent on or prior to the Consent
Deadline, such Non-Consenting Revolving Lender shall, pursuant to Section 2.24
of the Credit Agreement, execute within one (1) Business Day after the Fifth





11



 

Amendment Effective Date or be deemed to have executed a counterpart of the
applicable Master Assignment and shall in accordance therewith sell its Existing
Revolving Loans and Existing Revolving Commitments as specified in the Master
Assignment.  Pursuant to the Master Assignment, each Non-Consenting Revolving
Lender shall sell and assign the principal amount of its Existing Revolving
Loans and Existing Revolving Commitments as set forth in Schedule I to the
Master Assignment, as such Schedule is completed by the Administrative Agent on
or prior to the Fifth Amendment Effective Date, to the Replacement Lender under
such Master Assignment, solely upon the consent and acceptance by the
Replacement Lender.  The Replacement Lender shall be deemed to have consented to
this Amendment with respect to such purchased Revolving Loans and Revolving
Commitments at the time of such assignment.

SECTION III.     CONDITIONS TO EFFECTIVENESS.

The Repricing Amendments shall become effective as of the date hereof only upon
the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Fifth Amendment
Effective Date”):

A.     Execution. Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by (i) each of the Credit Parties
and the General Partner, (ii) the Lenders under the Credit Agreement consisting
of at least the Requisite Lenders and (iii) the Administrative Agent.

B.      Fees; Interest.

(a)     The Administrative Agent shall have received (i) all fees, costs,
expenses and other amounts due and payable on or prior to the Fifth Amendment
Effective Date, including, to the extent invoiced, reimbursement or other
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder or any other Credit Document and (ii) for the account of each
Lender, all interest accrued but unpaid on all existing Loans through the Fifth
Amendment Effective Date.

(b)     The Arrangers, as Repricing Arrangers (as defined below), shall have
each received all fees due and payable under that certain engagement letter,
dated as of January 23, 2020, by and among the Sponsor and the Arrangers (the
“Fifth Amendment Engagement Letter”), and the fee letters between the Sponsor
and each Arranger, dated as of January 23, 2020 or January 30, 2020, as
applicable.

C.     Legal Opinions.  The Administrative Agent shall have received a favorable
opinion of (a) Norton Rose Fulbright US LLP, New York, Delaware and California
special counsel to the Credit Parties and (b) Goodmans LLP, Burnet, Duckworth &
Palmer LLP and MLT Atkins LLP, local Canadian counsel to the Credit Parties, in
each case in form and substance satisfactory to the Administrative Agent.

D.     Fifth Amendment Effective Date Certificate.  The Administrative Agent
shall have received a certificate signed by a Responsible Officer of the
Borrower as to the matters set forth in paragraphs (F) and (G) of this Section
III.

E.     Organizational Documents; Incumbency.  The Administrative Agent shall
have





12



 

received, in respect of each Credit Party and the General Partner, a certificate
dated as of the Fifth Amendment Effective Date of the secretary or an assistant
secretary or director (or such other officer reasonably acceptable to the
Administrative Agent) of such party, in form and substance reasonably
satisfactory to the Administrative Agent, certifying (i) that either (A)
attached thereto is a true and complete and up to date copy of the
Organizational Documents including any certificate on change of name and all
amendments thereto of such Credit Party or the General Partner, as applicable,
certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization (where applicable),
and that the same has not been amended since the date of such certification or
(B) the Organizational Documents of such Credit Party or the General Partner, as
applicable, delivered on the Effective Date to the Administrative Agent have not
been amended and are in full force and effect; (ii) that either (A) attached
thereto is a true and complete copy of the bylaws or comparable governing
documents of such Credit Party or the General Partner, as applicable, as then in
effect and as in effect at all times without amendment of supersession from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate or (B) that the bylaws or comparable
governing documents of such Credit Party or the General Partner, as applicable,
delivered on the Effective Date to the Administrative Agent have not been
amended and are in full force and effect; (iii) that attached thereto is a true
and complete copy of resolutions of the board of directors or similar governing
body of such Credit Party (or, in the case of a limited partnership, of the
general partner, acting on behalf of such limited partnership) and the General
Partner, acting in its own capacity, approving and, to the extent required in
any jurisdiction, resolutions of the meeting of shareholders of a Credit Party
(or, in the case of a limited partnership, of the general partner, acting on
behalf of such limited partnership) and the General Partner, acting in its own
capacity, in each case, authorizing the execution, delivery and performance of
this Amendment and any related Credit Documents to which it is a party which are
in full force and effect without amendment or supersession as of the date of the
certificate; (iv) a good standing certificate (to the extent such concept is
known in the relevant jurisdiction) from the applicable Governmental Authority
of such Credit Party’s or the General Partner’s, as applicable, jurisdiction of
incorporation, organization or formation dated the Fifth Amendment Effective
Date or a recent date prior thereto; and (v) as to the incumbency and
genuineness of the signature of each officer, director or other comparable
authorized manager or attorney of such Credit Party or the General Partner, as
applicable, executing this Amendment or any of such other Credit Documents, and
attaching all such copies of the documents described above.

F.     No Default.  No Default or Event of Default has occurred and is
continuing both before and immediately after giving effect to the transactions
contemplated hereby.

G.     Representations and Warranties.  The representations and warranties of
the Borrower and each of the Guarantors set forth in Section IV of this
Amendment are true and correct.

H.     Master Assignment.  The Replacement Lender shall have executed and
delivered the Master Assignment contemplated by Section II above and all
conditions to the consummation of the assignments in accordance with Section II
above shall have been satisfied and such assignments shall have been
consummated.

I.     Non-Consenting Lenders.  The Borrower shall have, substantially
concurrently





13



 

with the effectiveness of this Amendment, paid to all Non-Consenting Term Loan
Lenders and Non-Consenting Revolving Lenders all indemnities, fees, cost
reimbursements and other Obligations (other than interest payable under Section
III.B. above and principal and all other amounts paid to such Non-Consenting
Term Loan Lender or Non-Consenting Revolving Lender under Section II above), if
any, then due and owing to such Non-Consenting Term Loan Lenders and
Non-Consenting Revolving Lenders under the Credit Agreement and the other Credit
Documents (immediately prior to the Fifth Amendment Effective Date).

J.     Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

SECTION IV.     REPRESENTATIONS AND WARRANTIES.

In order to induce the other parties hereto to enter into this Amendment and to
amend the Credit Agreement in the manner provided herein, each Credit Party
represents and warrants to each of the Lenders and the Administrative Agent
that, as of the Fifth Amendment Effective Date:

A.     Corporate Power and Authority.  Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Credit Documents.

B.     Authorization of Agreements.  The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party.

C.     No Conflict.  The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of the General Partner, the Borrower or any Credit Party or (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under any Contractual
Obligation of the applicable Credit Party, where any such conflict, violation,
breach or default referred to in clause (i) or (ii) of this Section IV.C.,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, (iii) except as permitted under the Amended Agreement, result in
or require the creation or imposition of any Lien upon any of the properties or
assets of each Credit Party (other than any Liens created under any of the
Credit Documents in favor of Administrative Agent on behalf of Lenders), or (iv)
require any approval of stockholders or partners or any approval or consent of
any Person under any Contractual Obligation of each Credit Party, except for
such approvals or consents which will be obtained on or before the Fifth
Amendment Effective Date and except for any such approvals or consents the
failure of which to obtain will not have a Material Adverse Effect.

D.     Governmental Consents.  No action, consent or approval of, registration
or filing





14



 

with or any other action by any Governmental Authority is or will be required in
connection with the execution and delivery by each Credit Party of this
Amendment and the performance by the Borrower and the General Partner of the
Amended Agreement and the other Credit Documents, except for such actions,
consents and approvals the failure to obtain or make which could not reasonably
be expected to result in a Material Adverse Effect or which have been obtained
and are in full force and effect.

E.     Binding Obligation.  This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

F.     Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties (a) contained in Section 4 of the Amended
Agreement (other than Section 4.24) are and will be true and correct in all
material respects on and as of the Fifth Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date and (b) contained in Section 4.24 of the Amended Agreement are and
will be true and correct in all material respects on and as of the Fifth
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties (x) specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date, or (y) have been updated,
modified, supplemented or otherwise superseded by information contained in the
most recent Form 10-K and Form 10-Q and any Form 8-K (to the extent such Form
8-K was filed on or after the date of the most recent Form 10-Q) filed by the
Sponsor with the Securities and Exchange Commission, in which case they were
true and correct in all material respects on and as of the date of the most
recent Form 10-K and Form 10-Q and any such Form 8-K and will be true and
correct in all material respects on and as of the Fifth Amendment Effective Date
to the same extent as though made on and as of that date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.

G.     Absence of Default.  No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.

SECTION V.     BORROWER’S CONSENT.

For purposes of Section 10.6 of the Credit Agreement, the Borrower hereby
consents to any assignee of the Replacement Lender or any of its respective
Affiliates (in each case otherwise being an Eligible Assignee) becoming a Term
Loan Lender and/or Revolving Lender, as applicable, in connection with the
syndication of the Term Loans and Revolving Commitments acquired by the
Replacement Lender pursuant to Section II hereof.





15



 

SECTION VI.     REPRICING ARRANGERS.

The Credit Parties and the Lenders party hereto agree that (a) the Arrangers, in
their respective capacities as joint lead arrangers with respect to this
Amendment (collectively, the “Repricing Arrangers”), shall be entitled to the
privileges, indemnification, immunities and other benefits afforded to the
Arrangers under the Amended Agreement and (b) except as otherwise agreed to in
writing by the Borrower, the General Partner and the Repricing Arrangers, the
Repricing Arrangers shall have no duties, responsibilities or liabilities with
respect to this Amendment, the Amended Agreement or any other Credit Document.

SECTION VII.     INDEMNIFICATION.

Each Credit Party hereby confirms that the indemnification provisions set forth
in Section 10.3 of the Amended Agreement shall apply to this Amendment and the
transactions contemplated hereby.

SECTION VIII.     REAFFIRMATION.

Each of the Reaffirming Parties, as party to the Credit Agreement and certain of
the Collateral Documents and the other Credit Documents, in each case as
amended, supplemented or otherwise modified from time to time, hereby (i)
acknowledges and agrees that all of its obligations under the Credit Agreement,
the Collateral Documents and the other Credit Documents to which it is a party
are reaffirmed and remain in full force and effect on a continuous basis, (ii)
reaffirms (A) each Lien granted by it to the Administrative Agent for the
benefit of the Secured Parties and (B) any guaranties made by it pursuant to the
Credit Agreement, (iii) acknowledges and agrees that the grants of security
interests by it contained in any Collateral Document to which it is a party
shall remain, in full force and effect after giving effect to this Amendment,
and (iv) agrees that the Obligations include, among other things and without
limitation, the prompt and complete payment and performance by the Borrower when
due and payable (whether at the stated maturity, by acceleration or otherwise)
of principal and interest on, and premium (if any) on, the Term Loans under the
Amended Agreement.  Nothing contained in this Amendment shall be construed as
substitution or novation of the obligations outstanding under the Credit
Agreement or the other Credit Documents, which shall remain in full force and
effect, except to any extent modified hereby

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Credit Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

SECTION IX.     ADMINISTRATIVE AGENT.

The Credit Parties acknowledge and agree that Goldman Sachs, in its capacity as
administrative agent under the Credit Agreement, will serve as Administrative
Agent under this Amendment and under the Amended Agreement.





16



 

SECTION X.     MISCELLANEOUS.

A.     Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i)     On and after the Fifth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

(ii)     Except as specifically amended by this Amendment, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.

(iii)     The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

(iv)     This Amendment shall be deemed to be a Credit Document as defined in
the Credit Agreement.

B.     Headings.  Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C.     Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

D.     Jurisdiction; Waiver of Jury Trial.  The provisions of Sections 10.15 and
10.16 of the Credit Agreement pertaining to consent to jurisdiction, service of
process, and waiver of jury trial are hereby incorporated by reference herein,
mutatis mutandis.

E.     Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or in electronic format (e.g., “pdf” or “tif” file
format) shall be effective as delivery of a manually executed counterpart of
this Amendment.





17



 

F.     Severability.  Any term or provision of this Amendment which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction.  If any provision of
this Amendment is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as would be enforceable.

[Remainder of this page intentionally left blank.]

 

 



18



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

BORROWER:

     

APLP HOLDINGS LIMITED PARTNERSHIP

 

 

By:

Atlantic Power GP II, Inc., its General Partner

 

 

 

 

 

 

By:

/s/ Terrence Ronan

 

 

Name:

Terrence Ronan

 

 

Title:

Chief Financial Officer

 

 

 

 

SPONSOR:

 

ATLANTIC POWER CORPORATION

 

 

 

 

 

 

By:

/s/ Terrence Ronan

 

 

Name:

Terrence Ronan

 

 

Title:

Chief Financial Officer

 





[Signature Page to Fifth Amendment]



 

 

 

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Charles D. Johnson

 

 

 

Authorized Signatory

 

 

 



[Signature Page to Fifth Amendment]



 

EXHIBIT A TO FIFTH AMENDMENT

Schedule 2.15(d)

Target Debt Balance

Fiscal Quarter Ending:

Target Debt Balance Amount:

March 31, 2020

$360,000,000

June 30, 2020

$345,000,000

September 30, 2020

$326,000,000

December 31, 2020

$307,500,000

March 31, 2021

$284,500,000

June 30, 2021

$262,000,000

September 30, 2021

$238,000,000

December 31, 2021

$214,500,000

March 31, 2022

$196,500,000

June 30, 2022

$148,500,000

September 30, 2022

$128,500,000

December 31, 2022

$108,500,000

 

 



Exhibit A



 

ANNEX I TO FIFTH AMENDMENT

TERM LOAN LENDER CONSENT TO

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

[NAME OF TERM LOAN LENDER], as a Term Loan Lender

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

[[For Term Loan Lenders requiring a second signature block]

 

 

 

 

By

 

 

Name:

 

 

Title:]

 

 

PROCEDURE FOR TERM LOAN LENDERS:

The above-named Term Loan Lender elects to:

OPTION A  – CONSENT TO AMENDMENT AND CONTINUATION OF EXISTING TERM LOANS
(CASHLESS OPTION): ☐ Consent and agree to the Fifth Amendment and continue as a
Term Loan Lender under the Credit Agreement after giving effect to the Fifth
Amendment.

OPTION B – CONSENT TO AMENDMENT VIA CASH SETTLEMENT: ☐ Consent to the Fifth
Amendment and agree to sell all of its existing Term Loans to the Replacement
Lender pursuant to a Master Assignment.





Annex I



 

ANNEX II TO FIFTH AMENDMENT

REVOLVING LENDER CONSENT TO

FIFTH AMENDMENT TO CREDIT AGREEMENT

]

 

 

 

[NAME OF REVOLVING LENDER], as a Revolving Lender

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

[[For Revolving Lenders requiring a second signature block]

 

 

 

 

By

 

 

Name:

 

 

Title:]

 

 

 

 



Annex II



 

ANNEX III TO FIFTH AMENDMENT

FORM OF MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between each Assignor
identified in Section 1 below (each, an “Assignor”) and Goldman Sachs Lending
Partners LLC (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the applicable Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the applicable
Assignor’s rights and obligations in its capacity as a Term Loan Lender and/or
Revolving Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest of all of the applicable Assignor’s outstanding rights and
obligations under the respective facilities identified opposite such Assignor’s
name on Schedule I hereto (including, without limitation, any letters of credit,
guaranties, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the applicable Assignor (in its capacity as a
Term Loan Lender and/or Revolving Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the applicable Assignor to the Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to any
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by any Assignor.

By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain Fifth Amendment to Credit and Guaranty Agreement, dated as of
January 31, 2020 (the “Fifth Amendment”), by and among the Borrower,  by its
General Partner, the Sponsor and certain subsidiaries of the Borrower, as
Guarantors, the Requisite Lenders, the Replacement Lender and the Consenting
Lenders referred to therein and the Administrative Agent, it shall be deemed to
have consented and agreed to the Fifth Amendment.

1.

Assignor:

Each person identified on Schedule I hereto

 





ANNEX III-1



 

2.

Assignee:

GOLDMAN SACHS LENDING PARTNERS LLC

3.

Borrower:

APLP HOLDINGS LIMITED PARTNERSHIP

4.

Administrative Agent:

GOLDMAN SACHS LENDING PARTNERS LLC, as the administrative agent under the Credit
Agreement

5.

Credit Agreement:

The Credit and Guaranty Agreement, dated as of April 13, 2016, as amended by
that certain First Amendment to Credit and Guaranty Agreement, dated as of April
17, 2017, that certain Second Amendment to Credit and Guaranty Agreement, dated
as of October 18, 2017, that certain Third Amendment to Credit and Guaranty
Agreement, dated as of April 19, 2018 and that certain Fourth Amendment to
Credit and Guaranty Agreement, dated as of October 31, 2018 (as it may be
further amended, restated, extended, supplemented or otherwise modified from
time to time; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among the Borrower, by its General
Partner, ATLANTIC POWER GP II INC., ATLANTIC POWER CORPORATION (“Sponsor”) and
certain subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A. (“Bank of
America”),  as L/C Issuers, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”)
and Bank of America, as Joint Syndication Agents, Goldman Sachs as
Administrative Agent (together with its permitted successors in such capacity,
“Administrative Agent”) and as Collateral Agent (together with its permitted
successors in such capacity, “Collateral Agent”), Goldman Sachs, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED,  RBC CAPITAL MARKETS, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., a member of MUFG, a global financial group, WELLS
FARGO SECURITIES, LLC, and INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW
YORK BRANCH, in their respective capacities as Arrangers and Bookrunners.

6.

Assigned Interests:

As indicated on Schedule I hereto.

 

 

 

Effective Date:   [  ], 2020





ANNEX III-2



 

The terms set forth in this Assignment are hereby agreed to:

 

 

 

 

 

 

    

ASSIGNEE:

 

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

Consented to and Accepted:

 

 

 

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

Consented to:

 

 

 

 

 

 

 

 

APLP HOLDINGS LIMITED PARTNERSHIP, as Borrower, by its General Partner,

ATLANTIC POWER GP II INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 





ANNEX III-3



 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR MASTER ASSIGNMENT

AND ASSUMPTION AGREEMENT

1.         Representations and Warranties.

1.1       Assignor.  Each Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with any Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document delivered pursuant thereto, other
than this Assignment (herein collectively the “Credit Documents”), or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2       Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date of the assignment, it shall be bound by the provisions
of the Credit Agreement and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest, and (vii)  attached to this
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement (in particular, as prescribed in Section 2.21(c)
thereof), duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such





ANNEX III-4



 

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2.         Payments.  All payments with respect to the Assigned Interests shall
be made on the Effective Date as follows:

2.1       From and after the Effective Date of the assignment, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
applicable Assignor for amounts which have accrued to but excluding the
Effective Date of the assignment and to the Assignee for amounts which have
accrued from and after the Effective Date of the assignment.  Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
of the assignment to the Assignee.

3.         General Provisions.  This Assignment shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  THIS ASSIGNMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT
IN THE APPLICATION OF ANY LAW OTHER THAN THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]





ANNEX III-5



 

SCHEDULE I TO

MASTER ASSIGNMENT AND ASSUMPTION

Term Loans

 

 

 

 

Assignor

Aggregate Amount of Commitments/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans1

[  ]

$[  ]

$[  ]

[  ]%

[  ]

$[  ]

$[  ]

[  ]%

 

Revolving Commitments/Revolving Loans

 

 

 

 

Assignor

Aggregate Amount of Commitments/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans2

[  ]

$[  ]

$[  ]

[  ]%

[  ]

$[  ]

$[  ]

[  ]%

 

--------------------------------------------------------------------------------

1         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

2         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

ANNEX III-6

